Exhibit 10.37
TOYS “R” US, INC.
RESTRICTED STOCK AGREEMENT
Non-transferable
GRANT TO
 
(“Grantee”)
by Toys “R” Us, Inc. (the “Company”) of
          ____________ shares of the common stock, par value $0.001 per share,
of Toys “R” Us, Inc.
pursuant to and subject to the provisions of the Amended and Restated Toys “R”
Us, Inc. Management Equity Plan, as amended or restated (the “Plan”) and to the
terms and conditions set forth on the following pages of this award agreement
(this “Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.
          [Notwithstanding anything guaranteed herein to the contrary, or
Section 10.6 of the Plan, the put rights set forth in Article X of the Plan
shall be applicable to this Award in accordance with the terms hereof.]
          This award is being granted to Grantee without consideration, as an
incentive for future performance. By accepting this award, Grantee shall be
deemed to have agreed to the terms and conditions of this Agreement and the
Plan. This Agreement may be executed in one or more counterparts (including by
means of telecopied signature pages), all of which taken together shall
constitute one and the same Agreement.
          IN WITNESS WHEREOF, Toys “R” Us, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.

                         
TOYS “R” US, INC.
      Grant Date:                                  
 
                       
By: 
          Accepted by Grantee:        
 
                     
 
Its:  Authorized Officer               Name    

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
1. Restrictions. The Shares are subject to each of the following restrictions.
“Unvested Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated. Unvested Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered. If Grantee’s employment
with the Company or any Subsidiary terminates for any reason, then Grantee shall
forfeit all of Grantee’s right, title and interest in and to the Unvested
Restricted Shares as of the date of employment termination, and such Unvested
Restricted Shares shall revert to the Company immediately following the event of
forfeiture, without consideration. The restrictions imposed under this Section
shall apply to all shares of the Company’s Stock or other securities issued with
respect to Unvested Restricted Shares hereunder in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend or other change
in corporate structure affecting the Stock of the Company.
2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Vesting Period”):
     (a) as to 50% of the Shares on the first anniversary of the Grant Date and
as to the remaining 50% of the Shares, on the second anniversary of the Grant
Date; provided Grantee is in each case then still employed by the Company or a
Subsidiary; or
     (b) as to 100% of the Shares upon the occurrence of a Change in Control.
3. Restricted Stock Certificates. As soon as reasonably practicable after the
Grant Date, the Company may issue, in the name of Grantee, stock certificates
representing the Shares. The Company shall hold such stock certificates for
Grantee’s benefit during the Vesting Period and thereafter until the Shares
become freely Transferable, at which time the Company may deliver such
certificates (free of all such Transferability restrictions) to Grantee.
4. Stockholder Rights. Grantee, as beneficial owner of the Shares, shall have
full voting rights with respect to the Shares during and after the Vesting
Period. If and when cash dividends or other cash distributions are paid with
respect to the Unvested Restricted Shares during the Vesting Period, the dollar
amount of such dividends or distributions with respect to the Unvested
Restricted Shares will be credited by the Company to an account for Grantee, and
paid to Grantee, without interest, if and when such Restricted Shares vest.
Grantee shall forfeit to the Company any accumulated dividends with respect to
Restricted Shares that do not vest. Any shares of Company Stock received by
Grantee as a result of any such dividends or distributions shall be considered
Restricted Stock and shall be subject to all of the restrictions contained in
the this Agreement and the Plan. If Grantee forfeits any rights he may have
under this Agreement, Grantee shall no longer have any rights as a stockholder
with respect to the Unvested Restricted Shares or any interest therein.
5. No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
Grantee’s employment at

 



--------------------------------------------------------------------------------



 



any time, nor confer upon Grantee any right to continue in employment of the
Company or any Subsidiary.
6. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. To effect
such election, Grantee may file an appropriate election with Internal Revenue
Service within thirty (30) days after award of the Shares and otherwise in
accordance with applicable Treasury Regulations. Grantee will, no later than the
date as of which any amount related to the Shares first becomes includable in
Grantee’s gross income for federal income tax purposes, pay to the Company, or
make other arrangements satisfactory to the Company regarding payment of, any
federal, state and local taxes (including Grantee’s FICA obligation) required by
law to be withheld with respect to such amount. The withholding requirement may
be satisfied, in whole or in part, at the election of the Company’s General
Counsel, by permitting or requiring Grantee to surrender to the Company a number
of Shares from this award having a fair market value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the General Counsel
establishes. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company or its Subsidiaries
will, to the extent permitted by law, have the right to deduct any such taxes
from the award or any payment of any kind otherwise due to Grantee.
7. Plan Controls. This award is an award of “Restricted Stock” as defined in the
Plan. The terms contained in the Plan shall be and are hereby incorporated into
and made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

 